IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0438
                              Filed March 2, 2022


IN RE THE MARRIAGE OF JOHN G. SNYDER, JR.
AND BETH K. SNYDER

Upon the Petition of
JOHN G. SNYDER, JR.,
      Petitioner-Appellee,

And Concerning
BETH K. SNYDER,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buchanan County, Bradley J. Harris,

Judge.



      A former spouse appeals from a decree of dissolution of marriage, claiming

the district court improperly enforced a premarital agreement and awarded an

insufficient duration of spousal support. AFFIRMED.




      Alexander S. Momany and Mark D. Fisher of Howes Law Firm, P.C., Cedar

Rapids, for appellant.

      Benjamin M. Lange of Swisher & Cohrt, P.L.C., Independence, for appellee.



      Heard by May, P.J., and Schumacher and Badding, J.J.
                                        2


SCHUMACHER, Judge.

      Beth Phillips, formerly known as Beth Snyder, appeals from a decree

dissolving her marriage to John Snyder. She claims the district court improperly

enforced a premarital agreement and awarded her insufficient spousal support.

Both Beth and John request an award of appellate attorney fees. On our de novo

review, we find the district court properly enforced the premarital agreement and

awarded Beth an equitable amount of spousal support. We decline an award of

appellate attorney fees. Accordingly, we affirm.

I.    Background Facts & Proceedings

      Beth and John began dating and living together in 1991. Beth was a

registered respiratory therapist. Her license lapsed in 2003. John has worked for

ADM Corn Processing since 1997, most recently as a production supervisor. John

and Beth resided together until 2003 and then separated. They reconciled in 2004.

Upon their reconciliation, Beth moved into John’s home. Beth, at John’s urging,

went through bankruptcy proceedings when the parties reconciled to discharge

debts from a previous marriage. Beth also began a new job at Walmart.

      John proposed to Beth in February 2005, with plans to be married in Las

Vegas in April of the same year.        John, concerned with Beth’s financial

mismanagement, contacted an attorney in early March to draft a premarital

agreement. While both parties agree that John indicated the agreement was a

necessary condition to marriage, they disagree over what would happen had Beth

refused to sign the agreement. Beth contends it would have ended the relationship

altogether, while John suggests Beth’s refusal would simply maintain the status

quo and they would have continued the relationship as an unmarried couple.
                                         3


       Beth and John met with John’s attorney in mid-March. They both read the

agreement and hand-wrote lists of assets and liabilities for the disclosure

statement.1 While values were not assigned to the assets and liabilities, John

wrote a note on the agreement indicating that his attorney had complete financial

statements available for Beth to view. The premarital agreement largely sought to

keep John and Beth’s property separate, obtained both prior to and during the

marriage.

       John’s attorney recommended Beth obtain her own counsel, which she did.

Beth, through her attorney, requested a slight modification to the agreement,

allowing her to keep her engagement ring and wedding band if the marriage lasted

for a period of five years. The agreement was executed on March 31, and John

and Beth were married on April 2. When they executed the agreement, they had

booked airline tickets and invited a few family members to the wedding, but they

had not reserved a chapel.

       During their marriage, both parties were employed and kept separate bank

accounts.   They remained residing in John’s home for the duration of their

marriage. John paid the mortgage and the majority of shared costs, including the

purchase of additional land around the home and renovation costs. Beth paid

some of the household expenses, specifically the electric and cable/phone bill.

Both John and Beth had adult children from previous marriages. No minor children

resided with John and Beth after the parties married. At the time of the divorce

proceedings, John earned substantially more than Beth.            After working for


1Beth’s disclosure does not list individual assets and liabilities, stating only that
both were minimal due to a recent bankruptcy filing.
                                         4


Walmart, Beth worked briefly for Goodwill where she earned about $40,000 a year.

She left Goodwill to work at Alpha in late 2020, making approximately $20,000 a

year.2 John earns roughly $110,000 a year.

        John and Beth separated in August 2019. A trial was held on John’s

petition for dissolution of the marriage and Beth’s counterclaim on February 5,

2021.    The court entered its decree on February 24, finding the premarital

agreement controlled the distribution of property, resulting in John receiving the

property in his name and Beth receiving the property in her name. The property

held as joint tenants was divided equally. The court ordered that John pay $2000

a month in spousal support for thirty months. John was also ordered to pay the

remainder of Beth’s attorney fees in the amount of $5162.50. This award was in

addition to the previous temporary attorney fee award in Beth’s favor. Beth filed a

motion pursuant to Iowa Rule of Civil Procedure 1.904 for reconsideration of the

court’s decree, which was denied. Beth now appeals, attacking the property

distribution and spousal support provisions of the decree.

II.     Standard of Review

        “Dissolution proceedings are equitable actions, which we review de novo.”

In re Marriage of Shanks, 758 N.W.2d 506, 510 (Iowa 2008). Our de novo review

extends to “issues concerning the validity and construction of premarital

agreements.” Id. at 511. The party challenging the validity of the agreement bears

the burden of proving it is unenforceable. In re Est. of Kloster, No. 20-1245, 2021

WL 3076546, at *2 (Iowa Ct. App. July 21, 2021). While our review of spousal


2 Beth’s reduced salary, at least in part, stems from a voluntary reduction in hours
to spend more time with her grandchildren.
                                          5

support is also de novo, “we accord the trial court considerable latitude.” In re

Marriage of Gust, 858 N.W.2d 402, 406 (Iowa 2015) (quoting In re Marriage of

Olson, 705 N.W.2d 312, 319 (Iowa 2005)). “We will disturb the trial court’s order

‘only when there has been a failure to do equity.’” Id. (quoting Olson, 705 N.W.2d

at 315).

III.   Analysis

       Beth raises several claims on appeal. First, she alleges the premarital

agreement is unenforceable.       She also claims the district court should have

awarded her traditional spousal support.        Both parties request an award of

appellate attorney fees.

       A.     Enforceability of the Prenuptial Agreement

       “In general, premarital agreements ‘are favored in the law and should be

construed liberally to carry out the intention of the parties.” In re Estate of Rhoten,

No. 18-0753, 2019 WL 1056831, at *2 (Iowa Ct. App. Mar. 6, 2019) (quoting In re

Marriage of Van Brocklin, 468 N.W.2d 40, 45 (Iowa Ct. App. 1991)). Such

“agreements are construed, considered, and treated in the same manner as

ordinary contracts.” Id. Iowa Code section 596.8 (2021) provides three grounds

for challenging the enforceability of a premarital agreement: (1) the agreement was

not entered into voluntarily; (2) the agreement was unconscionable when

executed; and (3) the person challenging the agreement’s validity was not provided

a “fair and reasonable” disclosure of the other spouse’s property and obligations,

and the person “did not have, or reasonably could not have had, an adequate

knowledge of the” other spouse’s financial assets and obligations. Beth challenges

the enforceability of the agreement on all three grounds.
                                          6


              1.     Voluntariness

       Our supreme court has recognized two avenues for establishing an

agreement was involuntary: duress and undue influence.             See Shanks, 758

N.W.2d at 512. Duress renders an agreement unenforceable when “(1) one party

issues a wrongful or unlawful threat and (2) the other party had no reasonable

alternative to entering the [agreement].” Id. “Undue influence is influence that

deprives one person of his or her freedom of choice and substitutes the will of

another in its place.” In re Marriage of Spiegel, 553 N.W.2d 309, 318 (Iowa 1996)

superseded by statute on other grounds as recognized by Shanks, 758 N.W.2d at

512.

       Beth claims she acted under duress because of the temporal proximity to

the wedding and her belief that John would terminate the relationship if she

refused. John testified that the premarital agreement was a condition to the

marriage. However, our courts have consistently held such an ultimatum is not

unlawful. See Shanks, 758 N.W.2d at 512-13; Spiegel, 553 N.W.2d at 318 (“A.J.’s

threat here . . . was he would not marry Sara if she did not sign the prenuptial

agreement. We find this threat neither wrongful nor unlawful.”). We have also

previously held that temporal proximity to the wedding day does not render an

agreement unenforceable so long as the party has adequate time to meaningfully

consider the contract. Compare In re Marriage of Elam, No. 03-0221, 2004 WL

370247, at *2 (Iowa Ct. App. Feb. 27, 2004) (“Even if Ed had only seen the

agreement the day prior to the wedding, as he claims, such would be insufficient,

standing alone, to invalidate it.”), with In re Marriage of Maifield, No. 03-0326, 2004

WL 61108, at *2 (Iowa Ct. App. Jan. 14, 2004) (finding an agreement that was
                                          7


“couched in legalistic terms and would not necessarily be understandable to a lay

person,” which was presented the night before the wedding while the spouse was

entertaining guests, “provided no meaningful opportunity to seek counsel” and was

therefore unenforceable).

       Additionally, cancelling the wedding is generally a reasonable alternative

despite the temporal proximity to the wedding day and potential social

embarrassment cancellation may cause. Shanks, 758 N.W.2d at 512-13. That is

particularly true here, where Beth had time to obtain counsel and consider the

terms of the agreement, only a handful of family members were invited, and the

chapel had not been reserved yet. See In re Marriage of Holtkamp, No. 17-0940,

2018 WL 5292084, at *3 (Iowa Ct. App. Oct. 24, 2018) (finding that cancellation is

a reasonable alternative particularly for a “very small wedding”).

       While Beth testified to her belief that John would end their relationship if she

refused to sign the agreement, John testified that he simply would have cancelled

the wedding and the parties would have continued dating and cohabitating. The

district court implicitly found John to be the more credible witness.3 We give weight

to the district court’s credibility assessments. See Shanks, 758 N.W.2d at 511.

Moreover, Beth and John had a lengthy history of cohabitating prior to marriage,

indicating it was a reasonable alternative. Accordingly, we find that John did not

unlawfully threaten Beth to sign the agreement, and that Beth had the reasonable




3 For instance, the court found that the parties had not reserved a chapel at the
time of executing the premarital agreement based on John’s testimony despite
Beth’s testimony to the contrary.
                                           8


alternative of cancelling the wedding and maintaining the status quo of

cohabitating.

       Similarly, Beth fails to establish undue influence. Beth had time to review

the agreement and obtain independent legal counsel. Moreover, Beth, through

her counsel, requested and obtained at least one revision to the agreement.

Again, John’s insistence that the marriage was conditioned on the agreement, as

well as the short time until the wedding, is inadequate to demonstrate an “improper

or wrongful constraint, machination, or urgency of persuasion required for a finding

of undue influence.” See id. at 513 (quotation and citation omitted). Finally, Beth

does not suggest that John misinformed or tried to influence her understanding of

the terms of the agreement. See, e.g., In re Marriage of Gonzalez, 561 N.W.2d

94, 97 (Iowa Ct. App. 1997) (finding an agreement unenforceable because one

spouse relied on the translation of the contract by the other spouse, which caused

a fundamental misunderstanding of the terms and importance of the contract).

Consequently, Beth failed to establish that she entered into the agreement

involuntarily.4

                  2.   Unconscionability

       “The concept of unconscionability includes both procedural and substantive

elements.” Shanks, 758 N.W.2d at 515. Procedural unconscionability generally

arises from “‘sharp practices[,] the use of fine print and convoluted language,’ as

well as ‘a lack of understanding and inequality of bargaining power.’” Id. (alteration


4 Beth’s claim that her attorney suggested most spouses “will tear up the prenup
after [eight] years” similarly does not render the contract involuntary because John
never suggested the contract would cease to be in effect at some point in the
future.
                                          9

in original) (quoting Rite Color Chem. Co. v. Velvet Textile Co., 411 S.E.2d 645,

648 (N.C. Ct. App. 1992)). In contrast, substantive unconscionability is found when

the terms of an agreement “are so harsh or oppressive ‘such as no [person] in

[their] senses and not under delusion would make’ such a bargain.” Id. at 516

(alterations in original) (quoting Casey v. Lupkes, 286 N.W.2d 204, 207 (Iowa

1979)).    Beth alleges the premarital agreement was both procedurally

unconscionable—largely for the same reasons as her voluntariness claims—and

substantively unconscionable due to John receiving a majority of the assets.

       In determining procedural unconscionability, we consider several factors,

including the party challenging the agreement’s opportunity to seek independent

counsel, the “relative sophistication of the parties in legal and financial matters,”

the temporal proximity of the agreement to the wedding day, and the use of

confusing or technical language. Id. at 517. Beth had the opportunity to, and in

fact did, seek independent counsel. While the agreement was presented to Beth

close to the wedding, she had the opportunity to seek counsel, understand the

terms, and propose alterations to the agreement. Compare Shanks, 758 N.W.2d

at 518 (finding that the presentment of the agreement that was temporally close to

the wedding date did not render the agreement procedurally unconscionable when

the complaining party had enough time to seek counsel), with Holtkamp, 2018 WL

5292084, at *4 (noting the temporal proximity was significant because it limited the

party’s opportunity to obtain counsel). And while both parties agreed John was

more financially savvy than Beth, the agreement did not use highly technical or

confusing language, nor did it utilize “sharp practices” like fine print. See Kloster,

2021 WL 3076546, at *2-3 (finding that the challenging party failed to establish
                                         10


procedural unconscionability where the contract language was not highly technical

and they had an opportunity to obtain counsel despite their relative lack of financial

and legal sophistication).    Accordingly, the agreement was not procedurally

unconscionable.

       Similarly, the agreement is not substantively unconscionable. Our courts

have recognized that “premarital agreements are typically financially one-sided in

order to protect the assets of one prospective spouse.” Shanks, 758 N.W.2d at

516. “Courts must resist the temptation to view disparity between the parties’

financial circumstances as requiring a finding of substantive unconscionability.” Id.

Instead, “the focus of the substantive unconscionability analysis is upon whether

‘the provisions of the contract are mutual or the division of property is consistent

with the financial condition of the parties at the time of execution.” Id. (quoting

Spiegel, 553 N.W.2d at 316).

       Here, “[t]he agreement basically sought to maintain the parties’ premarital

assets as separate property and to perpetuate their premarital financial conditions

throughout the marriage.” Id. John had substantially more assets than Beth at the

time of the agreement’s execution, in part due to her recent bankruptcy, but also

his frugal approach to finances. The instant division of property is consistent with

the parties’ relative financial conditions when the agreement was executed. The

agreement was mutual—both parties kept their respective assets separate. That

John is receiving the lion’s share of the assets does not render the agreement

substantively unconscionable.
                                        11


              3.     Fair Disclosure

       Beth alleges that John did not provide a fair and reasonable disclosure of

his assets because he did not assign specific values to the listed assets. In order

for a premarital agreement to be unenforceable on this ground, Beth must establish

that (1) John did not “provide a fair and reasonable disclosure” of his property and

financial obligations, and (2) she “did not have, or reasonably could not have had,

an adequate knowledge of the property or financial obligations of” John. Iowa

Code § 596.8. Her claim fails on both elements.

       First, “[w]e have never required that a party have precise valuations of the

other’s assets; a general knowledge of the true nature and extent of the other’s

properties is sufficient.” Rhoten, 2019 WL 1056831, at *3 (quoting Spiegel, 553

N.W.2d at 317). The requirement of fair disclosure is not an exacting one. Id.

While John did omit one pension account, Beth similarly forgot to include a

retirement account provided by her employer. And both parties testified they were

aware the other had retirement accounts through their respective employers. John

adequately listed his assets, and the agreement included the means by which she

could obtain further financial documents that would include specific valuations.

Beth never inquired further into the financial documents, but they were reasonably

available to her.

       Beth also testified that she knew John was employed and was aware he

received retirement benefits from his job, although she did not know the exact

value of either his income or retirement accounts.       See Holtkamp, 2018 WL

5292084, at *5 (finding a spouse had adequate knowledge when she had a general

knowledge of her partner’s assets). She had lived at John’s home since reuniting
                                         12


in 2004. We have noted that cohabitation can show the party’s general knowledge

of the other spouse’s financial position. In re Marriage of Crawford, No. 04-0770,

2004 WL 2805269, at *3 (Iowa Ct. App. Dec. 8, 2004). While Beth testified that

she did not know much of anything about John’s finances, going so far as to say

that John prohibited her from knowing anything about them, the length of their

cohabitation—since 1991, with a short separation in 2003-2004—suggests she

had plenty of opportunity to acquire the knowledge of John’s finances. She was

additionally provided an opportunity to review John’s financial statements prior to

the marriage.       The premarital agreement also contained warranties that both

parties were “fully acquainted with the other’s means, resources, and income.”

See In re Marriage of Miller, No. 01-1973, 2002 WL 31312840, at *2 (Iowa Ct. App.

Oct. 16, 2002) (finding prior cohabitation and similar contractual language in the

agreement showed the spouse had adequate knowledge of the other’s assets).

The premarital agreement is thus enforceable.

               4.      Equity

         Beth claims that even if the premarital agreement is otherwise valid, we

should render it unenforceable because it is inequitable. The sole case she cites

in support of this proposition is In re Marriage of McDermott, 827 N.W.2d 671 (Iowa

2013).    However, that case does not hold that an otherwise valid premarital

agreement may be unenforceable merely because it is inequitable. Rather, the

case recognizes the long-standing practice of dividing property obtained through

gifts and inheritance between divorcing spouses when equity requires it.

McDermott, 827 N.W.2d at 678-79.          Moreover, the case does not discuss

premarital agreements. Beth’s assertion lacks support in our case law.
                                         13


       Beth’s contention also appears to provide an alternative, less stringent

standard for substantive unconscionability. Rather than focusing on whether the

provisions are mutual and consistent with the parties’ financial positions when the

contract is executed, Beth would have this court look to whether the actual property

division was fair. This is directly contrary to our well-established case law. See

Shanks, 758 N.W.2d at 516 (“Courts must resist the temptation to view disparity

between the parties’ financial circumstances as requiring a finding of substantive

unconscionability.”).

       Additionally, allowing a premarital agreement to be defeated because it is

inequitable is contrary to the statutory language of section 596.8. That section

delineates three methods of demonstrating the unenforceability of a premarital

contract: the party did not enter into it voluntarily, the contract is unconscionable,

or a lack of fair disclosure. The legislature could have included additional equitable

considerations, but did not. Thus, Beth’s claim is not supported by statute or case

law, and must fail.

       B.     Spousal Support

       Beth claims the district court incorrectly limited her award of spousal support

to a period of thirty months.5 The district court ordered John to pay $2000 a month

for thirty months as a form of rehabilitative or transitional support. Beth contends

the court should have entered an award of traditional support, making the


5 John contends Beth was not entitled to any spousal support. However, John
failed to raise the issue as a cross-appeal. Consequently, we cannot consider it.
See Craft v. State, No. 12-0290, 2013 WL 1224099, at *2 (Iowa Ct. App. Mar. 27,
2013) (“A party that neither appeals nor cross-appeals can have no greater relief
or redress on appeal than was accorded it by the trial court.”) (quoting Boyd v.
Boyd & Boyd, Inc., 386 N.W.2d 540, 544 (Iowa Ct. App. 1986)).
                                         14


payments last until her death. Beth does not challenge the amount of the monthly

award. She points to the earning disparity between herself and John and the

length of their marriage as reasons for permanent support.

       “[W]e accord the trial court considerable latitude” in spousal support

decisions. Gust, 858 N.W.2d at 406 (quoting Olson, 705 N.W.2d at 319). As a

result, “[w]e will disturb the trial court’s order ‘only when there has been a failure

to do equity.’” Id. (quoting Olson, 705 N.W.2d at 319). There is no absolute right

to spousal support. In re Marriage of Hansen, No. 17-0889, 2018 WL 4922992, at

*8 (Iowa Ct. App. Oct. 10, 2018). Further, “[f]inancial need, in and of itself, is not

sufficient reason to justify an award of spousal support.” In re Marriage of Gutcher,

No. 17-0593, 2018 WL 5292082, at *5 (Iowa Ct. App. Nov. 7, 2018). We look to

the particular facts of the case, recognizing that “precedent may be of little value

in deciding each case.” Gust, 858 N.W.2d at 408. When considering an award of

spousal support, we are guided by the factors set out in Iowa Code section

598.21A(1), including the length of the marriage, age and physical health of the

parties, property distribution, earning capacity, and the ability of the party seeking

an award to earn enough to support a “standard of living reasonably comparable

to that enjoyed during the marriage.”

       Our supreme court recently addressed how alterations to tax law have

impacted awards of alimony:

       Under recently enacted federal tax law, alimony payments are no
       longer tax deductible and are not considered taxable income to the
       person receiving them. Tax Cuts and Jobs Act, Pub. L. No. 115–97,
       § 11051, 131 Stat. 2054, 2089 (2017) (repealing 26 U.S.C. § 215).
       As a result, the economic impact of alimony on the paying spouse is
       greater today than it has been in the past. Prior caselaw allocating
       percentages of income for alimony thus have less economic impact
                                         15


       on the payor than the allocation of a similar percentage of income to
       alimony would have today under current tax law. Thus, by way of
       example, in Gust, we awarded alimony that amounted to 31% of the
       difference in income between the spouses. 858 N.W.2d at 412. If
       the case were before us today on the same facts, a 31% award would
       have a larger impact on the payor spouse in Gust because of the tax
       law change.

In re Marriage of Mann, 943 N.W.2d 15, 21 (Iowa 2020).

       The district court did not fail to do equity by awarding Beth rehabilitative

support rather than traditional support. Beth and John were married for about

fifteen years, which is below the twenty-year threshold that generally merits

traditional support.6 Gust, 858 N.W.2d at 410-11. Additionally, this court has noted

that an income disparity is not on its own a reason to award traditional alimony

when the financially dependent party is capable of self-support: Traditional or

permanent alimony is usually only payable for life or for so long as the dependent

spouse is incapable of self-support. That is not the case here.

       The fact one party may generate more income than the other is not the

controlling factor in the alimony award where both parties have the education and

potential to supply for themselves a very adequate living. In re Marriage of Borden,

No. 09-1148, 2010 WL 1050012, at *4 (Iowa Ct. App. Mar. 24, 2010); see also In

re Marriage of Hazen, 778 N.W.2d 55, 61 (Iowa Ct. App. 2009) (“Consequently, if

both parties are in reasonable health, as here, they need to earn up to their

capacities in order to pay their own present bills and not lean unduly on the other

party for support.”). We note that Beth’s earning potential, even absent further


6That Beth and John’s relationship lasted about twenty-four years is not relevant
because the statute instructs us to look at the length of the marriage, not the length
of a relationship or cohabitation. See In re Marriage of Ruiz, No. 09-0179, 2009
WL 2392393, at *4 (Iowa Ct. App. Aug. 6, 2009).
                                          16

education, is substantially higher than her present income.7 See Borden, 2010 WL

1050012, at *4 (noting that the court should consider not just present income but

future earning capacity).     Consequently, she can earn enough to be self-

supporting. While we recognize it is unlikely Beth will earn enough to have the

same living standard she enjoyed while married to John, the code instructs us to

consider a standard of living reasonably comparable to that of the marriage. See

Iowa Code §598.21A(1)(f).        Thus, even ignoring the durational threshold,

traditional alimony is improper given Beth’s ability to support herself.

       The award achieves the purpose of rehabilitative support by “supporting

[the] economically dependent spouse through a limited period of re-education or

retraining.” In re Marriage of Becker, 756 N.W.2d 822, 826 (Iowa 2008) (quoting

In re Marriage of Francis, 442 N.W.2d 59, 63 (Iowa 1989)). The award allows Beth

to obtain the two-year degree necessary to pursue a career in medical coding and

billing or office management, which Beth indicated she was interested in pursuing.

Those degrees would boost her earning capacity, further reducing the necessity

for ongoing support. See id. (“The goal of rehabilitative spousal support is self-

sufficiency . . . .”). Therefore, the district court appropriately weighed the factors

in section 598.21A when it awarded Beth spousal support of $2000 a month for

thirty months. The district court award was equitable.

       C.     Appellate Attorney Fees

       Both parties request an award of attorney fees on appeal. “An award of

attorney fees is not a matter of right, but rests within the court’s discretion and the


7 While Beth makes roughly $20,000 a year at Alpha, she has earned
approximately $40,000 a year at Goodwill last year.
                                        17

parties’ financial position.” In re Marriage of Kohorst, No. 19-0147, 2020 WL

564934, at *6, (Iowa Ct. App. Feb. 5, 2020). We “consider the needs of the party

making the request, the ability of the other party to pay, and whether the party

making the request was obligated to defend the district court’s decision on appeal.”

Id. (citing In re Marriage of Ales, 592 N.W.2d 698, 704 (Iowa 1999)). Considering

these factors, we decline to award appellate attorney fees to either party.

       AFFIRMED.